As filed with the Securities and Exchange Commission on March 30, 2011 Registration No. 33-31805 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SL INDUSTRIES, INC. (Exact Name of Registrant as Specified in Its Charter) New Jersey (State or Other Jurisdiction of Incorporation or Organization) 21-0682685 (I.R.S. Employer Identification Number) 520 Fellowship Road, Suite A114, Mt. Laurel, NJ 08054 (Address of Principal Executive Offices) (Zip Code) SL Industries, Inc. Savings and Pension Plan (Full Title of the Plan) Louis J. Belardi Chief Financial Officer SL Industries, Inc. 520 Fellowship Road, Suite A114 Mt. Laurel, NJ 08054 (Name and Address of Agent For Service) 856-727-1500 (Telephone number, including area code, of agent for service) Copy to: Adam Finerman, Esq. Olshan Grundman Frome Rosenzweig & Wolosky LLP Park Avenue Tower 65 East 55th Street New York, NY 10022-1106 (212) 451-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company ý (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES On October 27, 1989, SL Industries, Inc., a New Jersey corporation (the “Company”), filed a registration statement on Form S-8 (Registration No. 33-31805) (the “Registration Statement”) with the United States Securities and Exchange Commission registering participants’ interests in the SL Industries, Inc. Savings and Pension Plan (the “Plan”) and 300,000 shares of the Company’s common stock, $0.20 par value per share (the “Common Stock”), issuable under the Plan. The 300,000 shares of Common Stock noted in the immediately preceding sentence does not take into account corporate actions, such as stock splits, taken since the filing of the Registration Statement. In December 2010, the Company closed the Company Stock Fund in the Plan and it is therefore filing this Post-Effective Amendment to the Registration Statement to deregister the interests in the Plan and the Common Stock previously registered but unsold under the Plan by the Company pursuant to the Registration Statement.The Company is therefore hereby terminating the effectiveness of the Registration Statement and withdrawing from registration all interests in the Plan and all shares of Common Stock remaining available for sale pursuant to the Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to its Registration Statement on Form S-8 (Registration No. 33-31805) to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mt. Laurel, State of New Jersey, on the 30th day of March, 2011. SL INDUSTRIES, INC. By: /s/ Louis J. Belardi Name: Louis J. Belardi Title: Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the registrant’s Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the date indicated. SIGNATURE CAPACITY DATE /s/ William T. Fejes Chief Executive Officer March 30, 2011 William T. Fejes (Principal Executive Officer) /s/ Louis J. Belardi Chief Financial Officer March 30, 2011 Louis J. Belardi (Principal Financial Officer) /s/ Glen M. Kassan Chairman of the Board March 30, 2011 Glen M. Kassan /s/ Warren G. Lichtenstein Director March 30, 2011 Warren G. Lichtenstein /s/ Avrum Gray Director March 30, 2011 Avrum Gray /s/ James A. Risher Director March 30, 2011 James A. Risher /s/ John H. McNamara Director March 30, 2011 John H. McNamara /s/ Mark E. Schwarz Director March 30, 2011 Mark E. Schwarz
